Name: Council Regulation (EEC) No 1581/79 of 24 July 1979 fixing the norm and intervention prices and the premiums granted to purchasers of leaf tobacco, and the derived intervention prices for baled tobacco for the 1979 harvest
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 189/6 Official Journal of the European Communities 27 . 7 . 79 COUNCIL REGULATION (EEC) No 1581 /79 of 24 July 1979 fixing the norm and intervention prices and the premiums granted to purchasers of leaf tobacco, and the derived intervention prices for baled tobacco for the 1979 harvest THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to Council Regulation (EEC) No 727/70 of 21 April 1970 on the common organization of the market in raw tobacco ('), as last amended by Regulation (EEC) No 1 579/79 (2 ), and in particular Articles 2 (5), 4 (4) and 6 (8 ) thereof, Having regard to the proposal from the Commission , Having regard to the opinion of the European Parlia ­ ment (3), Having regard to the opinion of the Economic and Social Committee (4 ), Having regard to the opinion of the Monetary Committee , Whereas, when fixing the prices for raw tobacco, account should be taken both of the objectives of the common agricultural policy and of the contribution which the Community intends to make to the harmonious growth of world trade ; whereas the aims of the common agricultural policy are, in particular, to provide the agricultural population with a reasonable standard of living, guarantee security of supplies and ensure fair prices for consumers ; Whereas the norm and intervention prices for leaf tobacco must be fixed in accordance with the criteria laid down in Article 2 (2) of Regulation (EEC) No 727/70 in order in particular to encourage producers to convert to the cultivation of those varieties which are most competitive and most in demand ; Whereas Council Regulation (EEC) No 339/77 of 14 February 1977 laying down special measures in the tobacco sector in respect of the Beneventano variety of tobacco (5), and Council Regulation (EEC) No 1557/79 of 24 July 1979 laying down special measures in the raw tobacco sector in respect of the Perustitza and Erzegovina varieties (6), have provided for a reduction of the intervention price of these tobaccos ; Whereas it is desirable to fix, in respect of the 1979 harvest, derived intervention prices both for the varie ­ ties which, before the common organization of the market came into force, were subject to a price guarantee at the baled tobacco stage, and for the varie ­ ties which are mainly grown in Germany, in order to take account of marketing practices in that country ; whereas, to this end , both increased costs and increased productivity should be taken into considera ­ tion ; Whereas the premium granted to purchasers of Community tobacco is intended to enable them to pay producers of leaf tobacco a price which is at the level of the norm price , account being taken of the trend in world market prices and the level of prices established by supply and demand on the Community market ; Whereas the abovemtntioned prices and the amount of the premium must be fixed for each variety in rela ­ tion to a reference quality defined in such a way that as objective as possible an assessment can be made of the quality of the tobacco ; Whereas since the entry into force of the common organization of the market in tobacco Community production has undergone profound changes as regards the varieties grown ; whereas certain varieties have developed while others have been abandoned ; whereas it is necessary to revise accordingly the list of Community varieties ; Whereas certain varieties of tobacco, previously dif ­ ferentiated in the list of . Community varieties, present similar characteristics and are intended for the same use ; whereas, in consequence, the reference qualities should be determined in a uniform manner in respect of these varieties , and single prices and premiums fixed ; Whereas certain alterations have also occurred with regard to the handling and presentation of leaf tobacco ; whereas the definition of the reference quali ­ ties should therefore be altered ; (&gt;) OJ No L 94, 28 . 4 . 1970 , p. 1 . (2 ) See page 1 of this Official Journal . (}) OJ No C 93, 9 . 4 . 1979, p. 49 . (4 ) Opinion delivered on 4 and 5 April 1979 (not yet published in the Official Journal). (5 ) OJ No L 48 , 19 . 2 . 1977, p. 4 . (6) OJ No L 188 , 26 . 7 . 1979 , p. 14 . 27. 7. 79 No L 189/7Official Journal of the European Communities Whereas Regulation (EEC) No 1 265/79 ( ¢) provides that for the tobacco sector from 2 July 1979 a new representative rate shall be applied to the currencies of certain Member States ; whereas this provision should lead, from that date, to a reduction in national currency terms, of the premium fixed in units of account for a substantial part of the harvest in those Member States whose representative rate is revalued ; whereas it seems more appropriate to the nature of this sector that the same conditions should apply to the entire harvest in a given year ; whereas this objec ­ tive can be achieved if the former rate of exchange for the Member States concerned were to remain appli ­ cable to premiums paid for the 1978 harvest, HAS ADOPTED THIS REGULATION : Article 1 For the 1979 harvest, the reference qualities for each of the varieties of leaf tobacco of Community produc ­ tion , referred to in Article 2 (3) (c) of Regulation (EEC) No 727/70, shall be as laid down in Annex I. Article 2 For the 1979 harvest, the reference qualities referred to in Article 6 (3) (c) of Regulation (EEC) No 727/70, for each of the varieties of baled tobacco of Commu ­ nity production in respect of which a derived interven ­ tion price is fixed, shall be as laid down in Annex II . Article 3 For the 1979 harvest, the norm and intervention prices and the amounts of the premium granted to purchasers of leaf tobacco referred to in Articles 2 and 3 of Regulation (EEC) No 727/70, and the derived intervention prices for baled tobacco referred to in Article 6 of the said Regulation, shall be as laid down in Annex III . Article 4 The exchange rate to be applied in the Federal Repu ­ blic of Germany and the Benelux countries for the purposes of the premiums for the 1978 harvest shall, until 31 March 1980, be the representative rate appli ­ cable to the currencies in question prior to 2 July 1979 . Article 5 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 July 1979 . For the Council The President J. GIBBONS (') OJ No L 161 , 29 . 6 . 1979, p. 2. No L 189/8 Official Journal of the European Communities 27. 7. 79 ANNEX I Leaf tobacco : varieties and their reference qualities for the 1979 harvest Serial No Variety Reference quality 1 a) Badischer Geudertheimer b) Forchheimer Havanna II c) Class 1 Hauptgut (top quality leaf) Class 1 : leaf ripe, sound, without blemish, dark brown to mottled brown, of uniform length Packaging : tobacco graded, tied in hands or in temporary bales with non-tobacco material Moisture : 26 % 2 Badischer Burley E Class 1 Hauptgut (top quality leaf) Class 1 : leaf ripe , sound, without blemish, fleshy, reddish brown to light brown, of uniform length Packaging : tobacco graded, tied in hands or in temporary bales with non-tobacco material Moisture : 25 % 3 Virgin D Class 1 Leaf Class 1 : leaf ripe, sound, without blemish, yellow to reddish yellow ; variations in colour such as brownish to greenish yellow are allowed up to a third of the leaf's surface Packaging : tobacco graded, tied in hands or in temporary bales with non-tobacco material Moisture : 19 % 4 a) Paraguay and hybrids thereof b) Dragon vert and hybrids thereof, Philippin, Petit Grammont (Flobecq), Semois, Appelterre Class 2 Middle leaf Class 2 : leaf with minor defects as regards combusti ­ bility, colour, texture or ripeness (over or under ripe) Packaging : tobacco graded and tied in hands or straight laid (loose leaf) Moisture : 27 % 5 Nijkerk Class 2 Tips Class 2 :  either leaf of second length (not exceeding 45 cm) with very gummy texture , fleshy, still undamaged ; strong and elastic, without prominent veins, well ripened producing a lively brown to dark brown colour ;  or leaf of first length (exceeding 45 cm) with a texture still gummy, fleshy and still undamaged, strong, with relatively prominent veins, of all colours except bottle green Packaging : tobacco graded and tied in hands or straight laid (loose leaf), Moisture : 27 % No L 189/927. 7. 79 Official Journal of the European Communities Serial No Variety Reference quality 6 a) Misionero and hybrids thereof b) Rio Grande and hybrids thereof 2nd quality leaf 2nd quality : leaf fully developed over 45 cm, not coarse grained, lively to fairly lively light somewhat yellowish colour, reasonably firm and undam ­ aged ; reasonably good combustibility Packaging : tobacco graded and tied in hands or straight laid (loose leaf) Moisture : 27 % 7 Bright Leaf in Category A Category A : leaf sufficiently ripe , without curing defects, open texture, with stems (midribs) and veins not too prominent, sound, of various shades of yellow Packaging : in temporary bales of 30 to 40 kg Moisture : 1 6 % 8 Burley I Leaf in Category A Category A : leaf sufficiently ripe, without curing defects, of open possibly firm texture, stems (midribs) and veins not too prominent, sound, of a more or less lively nut-brown colour Packaging : in temporary bales of 30 to 40 kg or tied in hands of 25 to 30 leaves with non-tobacco material (fascicoli) Moisture : 19 % 9 Maryland Leaf in Category A Category A : leaf sufficiently ripe, with slight curing defects and only slightly mottled, of average texture with stems (midribs) and veins not too prominent, sound, of a rather lively reddish brown colour Packaging : in temporary bales of 30 to 40 kg or tied in hands of 25 to 30 leaves with non-tobacco material (fascicoli) Moisture : 1 9 % 10 a) Kentucky and hybrids thereof b) Moro di Cori c) Salento Leaf in Category B Category B : leaf fully ripe , of firm texture , without curing defects and in good condition, brown in colour, with some damage Packaging : in hands of 25 to 30 leaves tied with a non ­ tobacco material (fascicoli) Moisture : 23 % 11 a) Nostrano del Brenta b) Resistente 142 c) Gojano Leaf in Category B Category B : leaf of firm, or light texture , sound, well cured, or properly fermented according to the traditional method, brown or dark brown in colour, with minor damage Packaging : in hands of 25 to 30 leaves tied with a non ­ tobacco material (fascicoli) Moisture : 22 % No L 189/10 Official Journal of the European Communities 27. 7. 79 Serial No Variety Reference quality 12 a) Beneventano b) Brasile Selvaggio and similar varieties Leaf in Category B Category B : leaf sufficiently ripe, firm texture or possibly coarse or thin, with minor defects as regards curing and fermentation and damage Packaging : in hands of 25 to 30 leaves tied with non-to ­ bacco material (fascicoli) Moisture : 24 % 13 14 15 Xanti-YakÃ Perustitza Erzegovina and similar varieties Leaf in Category Category B : Packaging : Moisture : Category B leaf reasonably sound and ripe, with some slight curing defects, mainly of light texture, from yellow to brown in colour, with marked damage but in good condition, may also include lugs in temporary bales of 15 to 20 kg or 'stringed' in cases of 30 to 40 kg 17 % 16 a) Round Tip b) Scafati c) Sumatra I Leaf in Category Category B : Packaging : Moisture : Category B lower middle leaf, sorted by length in the following proportions : 1st length (38 cm and over) 60 % 2nd length (from 32 to under 38 cm) 35 % 3rd length (from 25 to under 32 cm) 5 % leaf of convenient size, fully ripe and of uniform colour, sound, without damage, fine texture, tensile and elastic, stems and veins not prominent, well fermented and in good condition, good combustibility, of typical flavour and aroma, suitable for wrapping cigars, including about 25 % broken leaf in hands tied with a non-tobacco material (fascicoli) 22 % 27. 7 . 79 Official Journal of the European Communities No L 189/ 11 ANNEX II Baled tobacco : varieties and their reference qualities for the 1979 harvest Serial No Variety Reference quality 1 a) Badischer Geudertheimer b) Forchheimer Havanna II c) Class 1 Hauptgut (top quality leaf) Class 1 : leaf ripe, sound, without blemish, dark brown to mottled brown, of uniform length, fermented normally Packaging : in bales or cases of approximately 75 to 175 kg or in barrels of approximately 225 to 450 kg Moisture : 1 6 % 2 Badischer Burley E Class 1 Hauptgut (top quality leaf) Class 1 : leaf ripe , sound, without blemish, fleshy light brown to reddish or dark brown, of uniform length, fermented normally Packaging : in bales or cases of approximately 75 to 175 kg or in barrels of approximately 225 to 450 kg Moisture : 1 5 % 3 Virgin D Class 1 leaf Class 1 : leaf ripe, sound, without blemish, yellow to reddish or brownish yellow, fermented normally Packaging : in bales or cases of approximately 75 to 175 kg or in barrels of approximately 225 to 450 kg Moisture : 1 3 % 7 Bright Leaf in Category A Category A : leaf sufficiently ripe, without curing defects, open texture , with stems (midribs) and veins not too prominent, sound, of various shades of yellow Packaging : in barrels of approximately 330 to 350 kg Moisture : 13 % 8 Burley I Leaf in Category A Category A : leaf sufficiently ripe, without curing defects , of open possibly firm texture, stems (midribs) and veins not too prominent, sound, of a more or less lively nut-brown colour Packaging : in barrels of approximately 330 to 350 kg Moisture : 13 % 9 Maryland Leaf in category A Category A : leaf sufficiently ripe, with slight curing defects and only slightly mottled, of average texture , with stems (midribs) and veins not too prominent, sound, of a rather lively reddish brown colour Packaging : in barrels of approximately 330 to 350 kg Moisture : 1 3 % No L 189/ 12 Official Journal of the European Communities 27. 7 . 79 Serial No Variety Reference quality 10 a) Kentucky and hybrids thereof b) Moro di Cori c) Salento Leaf in Category B Category B : leaf fully ripe , of firm texture , without curing defects and in good condition , brown in colour, with some damage Packaging : in barrels of approximately 350 kg Moisture : 1 6 % 11 a) Nostrano del Brenta b) Resistente 142 c) Gojano Leaf in Category B Category B : leaf of firm or light texture , sound, well cured, or properly fermented according to the traditional method, brown or dark brown in colour, with minor damage Packaging : in bales of approximately 170 to 180 kg Moisture : 1 8 % 12 a) Beneventano b) Brasile Selvaggio and similar varieties Leaf in Category B Category B : leaf sufficiently ripe , firm texture or possibly coarse or thin, with minor defects as regards curing and fermentation and damage Packaging : in bales of approximately 1 20 kg or barrels of approximately 330 kg Moisture : 1 6 % 13 14 15 Xanti-YakÃ Perustitza Erzegovina and similar varieties Leaf in Category B Category B : leaf reasonably sound and ripe, with some slight curing defects, mainly of light texture , from yellow to brown in colour, with marked damage but in good condition, may also include lugs Packaging : in small bales of approximately 18 to 21 kg Moisture : 1 3 % 16 a) Round Tip b) Scafati c) Sumatra I Leaf in Category B Category B : Lower middle leaf, sorted by length in the following proportions : 1st length (38 cm and over) 60 % 2nd length (from 32 to under 38 cm) 35 % 3rd length (from 25 to under 32 cm) 5 % leaf of convenient size , fully ripe and of uniform colour, sound, without damage, fine texture , tensile and elastic, stems and veins not prominent, well fermented and in good condition , good combustibility, of typical flavour and aroma, suitable for wrapping cigars, including about 25 % broken leaf Packaging : ' in bales of approximately 80 to 90 kg Moisture : 1 6 % 27. 7. 79 Official Journal of the European Communities No L 189/ 13 ANNEX HI Norm prices, intervention prices and premiums for leaf tobacco of the 1979 crop Derived intervention prices for baled tobaccos of the 1979 harvest (ECU/kg) Serial No Variety Norm price Inter ­ vention price Amount of premium Derived intervention price 1 a) Badischer Geudertheimer ) b) Forchheimer Havanna II c) ) 2.898 2-608 1.984 3.944 2 Badischer Burley E 3.464 3.118 2-065 4-439 3 Virgin D 3.363 3.027 2.001 4-040 4 a) Paraguay and hybrids thereof J b) Dragon vert and hybrids thereof,) Philippin , Petit Grammont (Flobecq), Semois , Appelterre / 2.579 2.321 1-621  5 Nijkerk 2-512 2-261 1-559  6 a) Misionero and hybrids thereof I b) Rio Grande and hybrids thereof ) 2.330 2.096 1-608  7 Bright 2.825 2-542 1-628 3-580 8 Burley I 2.066 1-859 1-058 2-780 9 Maryland 2-423 2-181 1.316 3-150 10 a) Kentucky and hybrids thereof \ b) Moro di Cori &gt; c) Salento ; 2.152 1-937 1.055 2-751 11 a) Nostrano del Brenta \ b) Resistente 142 &gt; c) Gojano ) 2-056 1-851 1.514 2.764 12 a) Beneventano ) b) Brasile Selvaggio and similar varie-/ ties \  1.588 1.271 1-110 1.934 13 Xanti-YakÃ 2-987 2.689 1.867 4.250 14 Perustitza 2-829 2-263 1-776 3-402 15 Erzegovina and similar varieties 2-540 2.031 1.576 3.065 16 a) Round Tip \ b) Scafati &gt; c) Sumatra I ) 13-321 11.990 6-891 18091